Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 3/26/2021, claim 7 is cancelled,  claims 6 and 8 are amended and claims 15-17 are newly added.
Claims 1-6 and 8-17 are pending in the instant application and are examined on the merits herein.
	Priority
The application is a National Stage entry of PCT/US2019/017143 filed on 2/7/2019, which claims priority to provisional applications 62/697576 and 62/627978,  filed on 7/13/2018 and 2/8/2018, respectively.

Claim Interpretation
	It is noted that the phrase “consisting essentially of”, used in the pending claims is defined in the specification as follows: “; "consisting essentially of” or "consists essentially" likewise has the meaning ascribed in U.S. Patent law and the term is
open-ended, allowing for the presence of more than that which is recited so long as basic or novel characteristics of that which is recited is not changed by the presence of more than that which is recited, but excludes prior art embodiments;” (p. 11, emphasis added) However, the meaning ascribed to U.S. patent law is, “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). (MPEP § 2111.03(III)) While Applicant is permitted to be their own lexicographer and redefine terms inconsistent with their plain meaning, as per MPEP § 2111.01(IV), this privilege does not extend to redefining U.S. Patent law. There is no provision in U.S. patent law that the phrase “consisting essentially of” excludes prior art embodiments. For examination purposes, the phrase “consisting essentially of” will be interpreted as stated in MPEP  2111.03(III), not as defined in the instant specification.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 11 and 15-17 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejected claims contain the phrases “unstabilized glycerol formal” or “non-stabilized glycerol formal”, which render the claims indefinite because it is unclear whether the meaning of the phrase suggests that glycerol is an unstable compound prone to chemical degradation or if the phrase intends limit the presence of stabilizers. If the latter interpretation is correct, the metes and bounds of the claim are still unclear because one cannot determine the scope of what stabilizers are excluded. Indeed, the instant claims include the presence of BHT, which is well-established in the art as a preservative or anti-oxidant, included to hinder transformation or degradation of other compounds, where this property of BHT is reasonably interpreted as stabilizing. So it is possible that the claims both include and exclude, simultaneously, a stabilizer.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosentel et al. (US 9,173,403; 2015, PTO-892).
Rosentel et al. discloses a spot-on composition comprising fipronil, at about 8 to about 12% (w/v); eprinomectin at about 0.1 to about 1 % (w/v); (S)-methoprene at about 8 to about 12% (w/v); and praziquantel at about 8 to about 12% (w/v), which may further comprise 0.01 % to about 2.0% (w/w) of an antioxidant selected from the group consisting of an alpha-tocopherol, ascorbic acid, ascorbyl palmitate, fumaric acid, malic acid, sodium ascorbate, sodium metabisulfate, n-propyl gallate, butylated hydroxy anisole, butylated hydroxy toluene and monothioglycerol. (Claims 6, 7 and 9) Rosentel also exemplifies a stability test where the fipronil/methoprene/eprinomectin/praziquantel combination are in a carrier comprising glycerol formal and dimethyl isosorbide, showing stability at 30 °C for up to 24 months. (Figure 1 and Col. 5) Rosentel further discloses that the spot-on composition is a veterinary composition and is  administered in a method of treating an ecto- or endo-parasitic infection, wherein the parasite include cestodes and/or nematodes. (Col. 40) 
With respect to claim 12, it is noted that Rosentel does not anticipate the use of BHT as an anti-oxidant. However, this limitation is still considered met by Rosentel because instant claim 1 recites the anti-oxidant as an optional component.
Accordingly, the instant claims are anticipated by the cited prior art.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosentel et al. (US 9,173,403; 2015, PTO-892), in view of Soll et al. (US 2004/0198676, PTO-892).
The disclosure of Rosentel is referenced as discussed above. Rosentel does not exemplify the presence of BHT and does not teach the instantly claimed amounts of various components, particularly the amount of glycerol formal or dimethyl isosorbide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that BHT could be added to the exemplified composition of Rosentel because of the explicit suggestion to add an anti-oxidant, where BHT is listed among several functionally equivalent anti-oxidants.
Soll et al. discloses compositions comprising a mixture of praziquantel and eprinomectin with glycerol formal or dimethyl isosorbide as carriers, at 15-70%. (¶0117-0141)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the instant amounts of components overlap with that of Rosentel, in view of Soll. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With respect to the transitional phrase “consisting essentially of”, said phrase limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  However, for the purposes of searching for and applying prior art under 35 U.S.C. § 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. (see also MPEP § 2111.03) In the instant case, there is no clear indication either in the specification or in the claims, how the characteristics of the instant composition are critically different from the closest prior art. The critical characteristics of the instant composition appear to be that 1) the composition is an effective anti-parasitic and 2) that the composition has extended shelf-life. However, Rosentel exemplifies a stability test where the fipronil/methoprene/eprinomectin/praziquantel combination are in a carrier comprising glycerol formal and dimethyl isosorbide, showing stability at 30 °C for up to 24 months. Although Rosentel’s composition contains fipronil and methoprene, which are not cited in the instant claims, the presence of these additional active agents does not affect the anti-parasitic effectiveness of the composition nor affect the stability of the composition. Thus, the composition of Rosentel meets the instant “consisting essentially of” limitation because the presence of additional actives does not affect the characteristics of the composition being an effective anti-parasitic and having extended shelf-life. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623